Exhibit 10.31

LOGO [g66517logo.jpg]

November 23, 2009

Mr. Tony Vernon

Dear Tony,

The letter confirms our agreement to amend the terms of our offer letter to you,
dated June 17, 2009 (the “Letter”), for the position of President Kraft Foods
North America. The Letter is amended in the following respects, effective
November 23, 2009:

1. The following new sentence is added at the end of the third paragraph of the
Section entitled Other Benefits relating to severance arrangements in the event
of involuntary termination without cause:

“The amount of any severance pay under such arrangements shall be paid in equal
installments at the regularly scheduled dates for payment of salary to Kraft
executives and beginning within 30 days of your termination.”

2. The following new Section is added immediately prior to the last sentence of
the Letter:

“Section 409A of the Code

If you are a “specified employee” (within the meaning of Code section 409A) as
of your separation from service (within the meaning of Code section 409A):
(a) payment of any amounts under this letter (or under any severance arrangement
pursuant to this letter) which the Company determines constitute the payment of
nonqualified deferred compensation (within the meaning of Code section 409A) and
which would otherwise be paid upon your separation from service shall not be
paid before the date that is six months after the date of your separation from
service and any amounts that cannot be paid by reason of this limitation shall
be accumulated and paid on the first day of the seventh month following the date
of your separation from service (within the meaning of Code section 409A); and
(b) any welfare or other benefits (including under a severance arrangement)
which the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be provided upon your separation from service shall be provided at your sole
cost during the first six-month period after your separation from service and,
on the first day of the seventh month following your separation from service,
the Company shall reimburse you for the portion of such costs that would have
been payable by the Company for that period if you were not a specified
employee.

Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this letter (including any reimbursements or benefits to be
provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

(a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;



--------------------------------------------------------------------------------

(b) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and

 

(c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.”

The foregoing amendment is intended to conform the terms of the Letter to the
final regulations issued under section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), but it shall not provide a basis for any action
against the Company or any related company based on matters covered by section
409A of the Code.

Please signify your agreement with the terms of this amendment by signing this
letter and returning it to my attention before November 27, 2009.

 

Sincerely yours, /s/ David Pendleton David Pendleton Vice President Compensation
Kraft Foods Inc. 3 Lakes Drive Northfield, IL 60093 847/646-7688

 

/s/ William A. Vernon

 

December 7, 2009

                                Signature   Date